

115 HRES 330 IH: Authorizing and directing certain authorizing committees to review laws within their jurisdiction and submit to the Committee on Oversight and Government Reform changes in such laws necessary to eliminate excessive Executive Branch discretion in the application of those laws.
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 330IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Davidson submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAuthorizing and directing certain authorizing committees to review laws within their jurisdiction and submit to the Committee on Oversight and Government Reform changes in such laws necessary to eliminate excessive Executive Branch discretion in the application of those laws. 
1.Authorizing committee actions
(a)In generalWithin 6 months after the date of adoption of this resolution, the committees listed in subsection (b) shall review laws within their jurisdiction and submit to the Committee on Oversight and Government Reform changes in those laws sufficient to eliminate excessive Executive Branch discretion in the application of those laws. (b)Committees subject to subsection (a)The following committees shall comply with subsection (a):
(1)Committee on Agriculture. (2)Committee on Armed Services.
(3)Committee on the Budget. (4)Committee on Energy and Commerce.
(5)Committee on Education and the Workforce. (6)Committee on Financial Services.
(7)Committee on Foreign Affairs. (8)Committee on the Judiciary.
(9)Committee on Natural Resources. (10)Committee on Oversight and Government Reform.
(11)Committee on Science, Space, and Technology. (12)Committee on Small Business.
(13)Committee on Transportation and Infrastructure. (14)Committee on Veterans Affairs.
(15)Committee on Ways and Means. (16)Permanent Select Committee on Intelligence. 
2.Legislative procedureUpon receiving all the recommendations made pursuant to section 1, the Committee on Oversight and Government Reform shall expeditiously report legislation carrying out all such recommendations without any substantive revision. The short title of this legislation shall be the Article One Restoration Act. 